Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 1/19/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendments to the claims.  Claims 2-3 are cancelled.  Claims 1, 4-21 are pending.  

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
Applicant’s argues that Lazar merely discloses the tilting of the reaction chamber and therefore does not disclose the tilting of the sheet within the reaction chamber and therefore fails to make obvious tiling the sheet as claimed.  The examiner disagrees and notes that the prior art taken collectively would reasonably make obvious the claims as drafted.  Specifically, Tang disclose treating a sheet in a tubular reaction chamber where the tubular chamber (and 
Applicant’s argue that this modification would change the functionality of Tang because the sheet would not fit into the chamber at an angle.  The examiner is unclear as to the applicant’s position as the claims do not require the chamber to be vertical and the substrate to be tilted within the vertical chamber.  All that is required is that the sheet is tilted at the claimed angle, such would occur when the chamber is tilted.  Applicants argue that the tilting of the sheet in Tang would not fit into the chamber, the examiner cannot locate any specific disclosure of such as the claims nor the combination as proposed by the examiner requires the sheet to be tilted prior to placing in the chamber.  Tang specifically discloses the sheet is placed in the chamber and Lazar disclose the chamber is angled, which would result in the sheet being angled.


Applicant’s argue that one would at most place a sheet vertically in the tilted reaction chamber, the examiner notes that this is clear attorney speculation.  The prior art, Tang discloses a vertical chamber with vertical sheet and Lazar discloses a chamber with substrate therein can be vertical or tilted and therefore modification of Tang to tilt the reaction chamber would have been obvious to one of ordinary skill in the art at the time of the invention.
Applicant’s argue that the prior art fails to disclose laminating the sheets, the examiner disagrees and notes Frank and Tang discloses a plurality of laminating together with gelled silicic acids (column 5, lines 30-40, see also Tang Figure 1). 
Applicant’s arguments relative to the instantly amended claims are noted but specifically addressed in the prior art rejection that follows.  Additionally, the examiner notes that such is obvious over the Tang reference, wherein 0177 discloses an alternative to a rolled sheet is the gelled sheets are cut into specific sizes instead of being wound and such cutting can 
All other applicant’s arguments not specifically addressed herein are deemed to be moot in view of the amended claims or are not supported by any factual evidence and are therefore mere attorney speculation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 requires the limitation of the claim from which it depends and therefore does not further limit as required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5866027 by Frank taken collectively with US Patent Application Publication 20090029147 by Tang et al. and US Patent Application Publication 20140323589 by Lazar et al. 
Frank discloses a hydrophobic treatment method comprising exposing at least one sheet filled with a gelled silicic acid in a hydrophobizing solution, and hydrophobizing the gelled silicic acid (see e.g. Column 4, lines 25-58, column 5, lines 30-55).  Frank fails to disclose the sheet is exposed at an angle relative to horizontal as claimed.  However, Tang also discloses forming an aerogel composite and discloses treating the fiber as a vertically arranged sheet (see Figure 1) and therefore taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious as predictable to arrange the substrate at 90 degrees as such would have been predictable as a known and suitable sheet arrangement.

Claim 4:  Frank discloses the trimethylsilyl groups, see column 5, lines 42-46.
Claim 5: Frank discloses xerogels with fibers and discloses the xerogels have porosity with a hydrophilic surface (see column 1, lines 10-15, column 3, lines 20-25, claim 1, see e.g. step c and e) 
Claim 6:  Frank discloses a plurality of sheets (see column 30-35) and such can reasonably be considered “hung” as claimed.  
	Claim 7:  Frank discloses using various treatments steps that include organic solvents, including those that water soluble and those that are water insoluble (Column 3, lines 8-15, column 4, lines 1-50) and using such would have been obvious to one of ordinary skill in the art at the time of the invention.  Additionally, see e.g. Example 6, discloses ethanol treatment, heptane treatment, TMCS Treatment and hexane treatment and performing the post treatment multiple times (see example 1 stating hexane treatment twice) and therefore using known solvents individually for the post treatment washing would have been obvious as a replacement 
	Claims 9-10:  Frank discloses washing with solvent and fails to disclose stirring or no stirring occurs during the treatments and therefore it would have been obvious to one of ordinary skill in the art to have either provided stirring during the treatment or not provided stirring during treatment as a result of a selection of a finite number of options (see Examples)
	Claim 11:  Frank and Tang discloses a plurality of laminating together with gelled silicic acids (column 5, lines 30-40, see also Tang Figure 1).
	Claim 12:  Frank discloses a “certain gap” as claimed and undefined.  The gap is also taught by Tang (at figure 1, 60, gap formed at roll) and the discharge of water would occur horizontal. 
	Claim 13:  Tang discloses using a spacer between the layers (see 0176, disclosure of separator) and therefore using such would have been obvious as predictable. 
	Claim 14:  Frank discloses a method for manufacturing a sheet-like member, the method comprising: a sol preparing step of adjusting the pH of a water glass aqueous solution to obtain a sol solution of silicic acid;  an adding step of adding the sol solution to a fiber;  a gel step of polymerizing and gelling the sol solution;  a hydrophobic treatment step of hydrophobizing the gel with the hydrophobic treatment;  and a drying step of drying the hydrophobized gel, wherein the method of claim 1 is taught and made obvious as discussed above.  (See entire reference, e.g. columns 4, lines 28-55).  It would have been obvious to add the sol to the fiber as such would have achieved the same result as adding fiber to the sol (i.e. rearranging of combination steps would have been obvious absent critical or unexpected results).
.

Claims 5, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank with Tang et al. taken collectively with JP 2011190548, hereafter JP 548.
Claims 5 and 16:  Frank with Tang discloses all that is taught above and while the examiner maintains the prior art reasonably discloses the claims as drafted, the examiner cites here JP 548 which discloses treating a plurality of sheets filled with gel for the formation of aerogel sheets and discloses treatment using solvents, etc. by hanging a plurality of sheets in the treatment solution (see figures, abstract) and therefore taking the references collectively, it would have been obvious to have utilized this hanging method for treatment with a reasonable expectation of predictable results.
Claim 12:  JP 548 discloses what can reasonably discloses a certain gap as claimed See figures) and a spacer as claimed (see figures) and thus using such during the hanging would have been obvious as predictable, the results of which would have been the horizontally discharging the water component as claimed.

Claims 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank with Tang et al. taken collectively with US Patent Application Publication 20130189521 by Fukuju et al.
Claim 7:  Using a miscible solvent followed by a water insoluble solvent is specifically taught by Fukuju and made obvious for the reasons set forth therein (0076-0089).
.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank with Tang et al. taken collectively with US Patent Application Publication 20010034375 by Schwertfeger et al. 
Frank with Tang discloses all that is taught above and discloses hydrophobic treatment of the gel; however fails to disclose the HCl acid water as claimed, however, Schwertfeger, also performing a hydrophobic treatment of a silica aerogels discloses a HCl acid water soaking step (0087-0091) before, during or after the silylation treatment and therefore using this known treatment process would have been obvious to one of ordinary skill in the art at the time of the invention, including before treatment with the silylation agent (i.e. two treatments, first HCL and water and second silylation treatment).
Claim 15:  As for the concentration of HCL in the water, Schwertfeger discloses adjusting the concentration (0087-0091), the examiner notes that differences in concentration are well within the skill of one of ordinary skill in the art and thus made obvious.  Generally, differences in concentration or temperature will not support the patentability of subject matter 

Claims 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank taken collectively with Tang et al.
Frank discloses a hydrophobic treatment method comprising exposing at least one sheet filled with a gelled silicic acid in a hydrophobizing solution, and hydrophobizing the gelled silicic acid (see e.g. Column 4, lines 25-58, column 5, lines 30-55).  
Frank discloses a method for manufacturing a sheet-like member, the method comprising: a sol preparing step of adjusting the pH of a water glass aqueous solution to obtain a sol solution of silicic acid;  an adding step of adding the sol solution to a fiber;  a gel step of polymerizing and gelling the sol solution;  a hydrophobic treatment step of hydrophobizing the gel with the hydrophobic treatment;  and a drying step of drying the hydrophobized gel, wherein the method of claim 1 is taught and made obvious as discussed above.  (See entire reference, e.g. columns 4, lines 28-55).  It would have been obvious to add the sol to the fiber as such would have achieved the same result as adding fiber to the sol (i.e. rearranging of combination steps would have been obvious absent critical or unexpected results).
Frank fails to disclose the sheet is exposed at an angle relative to horizontal as claimed.  However, Tang also discloses forming an aerogel composite and discloses treating the fiber as a vertically arranged sheet (see Figure 1) and therefore taking the references collectively and all 
	Frank and Tang discloses a plurality of laminating together with gelled silicic acids (column 5, lines 30-40, see also Tang Figure 1) however fails to disclose the plurality of flat sheets as claimed preceding the hydrophobic treatment.  However Tang explicitly discloses rolling, i.e. laminating a plurality of sheets for hydrophobic treatment.  Additionally Tang  discloses an alternative to a rolled sheet is the gelled sheets are cut into specific sizes instead of being wound and such cutting can take place prior to aging or drying (i.e. before hydrophobic) and therefore cutting the sheets into single gelled sheets prior to silylating/hydrophobic treatment and laminating such as predictable results will follow, i.e. hydrophobic treatment of sheets (00177).
Claim 20-21:  Tang discloses using a spacer between the layers (see 0176, disclosure of separator) and therefore using such would have been obvious as predictable.   This would necessarily be the part between the sheets and thus including such only between the sheets as claimed would have been obvious as predictable.
 
Claims 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank taken collectively with Tang et al. and further with JP 548.
Frank with Tang discloses all that is taught above and while the examiner maintains the position as set forth previously, the examiner cites here JP 548 which discloses treating a plurality of flat sheets filled with gel for the formation of aerogel sheets and discloses 
Claims 20-21:  JP 548 discloses what can reasonably discloses a certain gap as claimed See figures) and a spacer as claimed (see figures) and thus using such during the hanging would have been obvious as predictable, the results of which would have been the horizontally discharging the water component as claimed.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank taken collectively with Tang et al. alone or further with JP 548 collectively with Lazar.
Frank with Tang alone or with JP 548 discloses all that is taught above.  The prior art fails to disclose the angle of the sheets.  However, Lazar, also forming and treating a aerogel discloses using a treating chamber as vertical, horizontal or tilted (0171) and discloses that tilting at 5-10 degrees (0322).  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art using a tilt of 5 degrees would have been obvious as a known alternative to horizontal or vertical treatment chambers.  The amount of tilting would have been obvious as the disclosed range overlaps the claimed range.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank taken collectively with Tang et al. alone or further with JP 548 each taken collectively with US Patent .
Frank taken collectively with Tang et al. alone or further with JP 548 each discloses all that is taught above and discloses the aerogel mat formation; however, fails to disclose the rollers as claimed.  However, Yeo, also discloses forming a aerogel mat that is and discloses using rollers 140 (Figure 1 and accompanying text) and Tognon discloses using rollers after deposition to remove excess solution (0028) during the formation of an aerogel and therefore taking the references collectively it would have been obvious to have modified Frank taken collectively with Tang et al. alone or further with JP 548 to use rollers to remove excess solution as such is taught by Yeo and Tognon as a known and suitable process step after coating to achieve the proper aerogel formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718